285 F.2d 353
CHAN CHUEN, Plaintiff-Appellant,v.P. A. ESPERDY, District Director, Immigration and Naturalization Service, New York District, Defendant-Appellee.
No. 117.
Docket 26250.
United States Court of Appeals Second Circuit.
Argued December 7, 1960.
Decided December 30, 1960.

Jules E. Coven, New York City (Abraham Lebenkoff and Milton J. Freundlich, New York City, on the brief), for plaintiff-appellant.
Roy Babitt, Sp. Asst. U. S. Atty., S.D. N.Y., New York City (S. Hazard Gillespie, Jr., U. S. Atty., New York City, on the brief), for defendant-appellee.
Before CLARK, WATERMAN, and FRIENDLY, Circuit Judges.
PER CURIAM.


1
Plaintiff, a seaman subject to deportation, appeals from an order granting summary judgment in favor of the defendant District Director, Immigration and Naturalization Service, New York District, in an action he brought to review an order of the Attorney General directing his deportation to Hong Kong. The appeal is based on the assertion that Hong Kong, a colony of the United Kingdom, is not a "country" within the meaning of § 243(a) (7) of the Immigration and Nationality Act, 8 U.S.C. § 1253(a) (7), under which deportation is ordered.


2
The word "country" has no fixed meaning, and should be construed in accordance with the purpose of the particular legislation. Burnet v. Chicago Portrait Co., 285 U.S. 1, 52 S. Ct. 275, 76 L. Ed. 587. Section 243(a) (7), in authorizing deportation "to any country which is willing to accept such alien into its territory," is obviously intended to avoid arbitrary restrictions on the places to which a deportable alien may be sent. In line with the general Congressional policy of facilitating the deportation of deportable aliens, see Conf.Rep. No. 3112, Sept. 19, 1950, 81st Cong., 2d Sess., 2 U.S. Code Cong.Serv., pp. 3899, 3911 (1950), we think that any place possessing a government with authority to accept an alien deported from the United States can qualify as a "country" under the statute. Whatever the distribution of power between Hong Kong's local, partially autonomous government and Great Britain, Hong Kong is a "country" under the above definition.


3
Judgment affirmed.